DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/114385 filed on 12/07/2020 and the Applicant’s Preliminary Amendment filed on 12/30/2020.
Claims 2-21 are current pending. Claims 2, 9, and 16 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDSs) submitted on 04/01/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,860,653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 



Instant Application 
US Patent No.: 10,860,653 B2
2.  A system comprising: one or more computer systems including a memory including executable instructions, and a processor that is configured, responsive to executing the instructions, to: execute a digitally encoded first query expressed in a first query language operable on a first type of data organization to form a first query translatable to query a data set in a second type of data organization comprised of a second type of data organization schema encoded in a schema data file; access a mapping data structure embodying a synthetic domain model representation of the second type of data organization configured to create a data object representing the second translated query; automatically translate the first query into a second digitally encoded translated query expressed in a second query language compatible with the second type of data organization to form a 
9.  A method comprising: executing at a processor of one or more computer systems a digitally encoded first query expressed in a first query language operable on a first type of data organization to form a first query translatable to query a data set in a second type of data organization comprised of a second type of data organization schema encoded in a schema data file; accessing a mapping data structure stored in a computer memory associated with the one or more computer systems, the mapping data structure embodying a synthetic domain model representation of the second type of data organization configured to create a data object representing the second translated query; automatically translating the 
16.  A computer readable storage device comprised of data representing computer instructions configured to cause a processor to initiate a computer- implemented method comprising: executing at a processor of one or more computer systems a digitally encoded first query expressed in a first query language operable on a first type of data organization to form a first query translatable to query a data set in a second type of data organization comprised of a second type of data organization schema encoded in a schema data file; accessing a 


2.  A method executed by a computer system comprised of one or more computers, for executing a digitally encoded first query that is expressed in a query language operable on a first type of data organization, on the data contents of a pre-existing data set in a second type of data organization comprised of a corresponding data organization schema encoded in a schema data file, said method comprising: retrieving from a data storage device data encoding the first query, said first query being expressed in a query language operable on the first type of data organization; automatically translating the first query into a second digitally encoded translated query expressed in a query language compatible with the second type of 
3.  A computer readable storage device comprised of data representing computer instructions that when executed perform the steps of: executing a digitally encoded first query that is expressed in a query language operable on a first type of data organization, on the data contents of a pre-existing data set in a second type of data organization comprised of a corresponding data organization schema encoded in a schema data file, by: retrieving from a data storage device data encoding the first query, said first query being expressed in a query language 




Regarding claims 2-21, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1-3 U.S. Patent No. 10,860,653 B2 since they are claiming the same subject matter and are substantially similar in scope.
Allowable Subject Matter
Claims 2-21 are allowable over prior art and would be allowed with Applicant’s filing a terminal disclaimer against U.S. Patent 10,860,653 B2 to overcome the non-statutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious the invention as recited in independent Claims 2, 9, and 16. Specifically, the prior art of record does not disclose the features of the claim limitations that include the features of accessing a mapping data structure stored in a computer memory associated with the one or more computer systems, the mapping data structure embodying a synthetic domain model representation of the second type of data organization configured to create a data object representing the second translated query, automatically translating the first query into a second digitally encoded translated query expressed in a second query language compatible with the second type of data organization to form a second query; executing the second query on the data set of the second type of data organization to derive query result data, and re-formatting the query result data to conform with requirements of the first query language in combination with other limitations recited in the context of independent Claims 2, 9 and 16.
The closest prior art of record, Jackson et al. (U.S. PGPUB No. 2010/0241644 A1, hereinafter “Jackson”) which teaches a system and method for converting a graph query into relational query language; and Bowers et al. (U.S. PGPUB No. 2011/0202560 A1, hereinafter “Bowers”) which teaches a system and method for expressing and executing semantic queries within a relational database. However, 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the system and method for converting a graph query into relational query language or the system and method for expressing and executing semantic queries within a relational database in combination with the other limitations recited in the context of independent Claims 2, 9, or 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER KHONG/Primary Examiner, Art Unit 2157